In the
         United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3342 
WESTMORELAND COUNTY EMPLOYEE  
RETIREMENT SYSTEM, 
                                                   Plaintiff‐Appellant, 
                                   v. 

ROBERT L. PARKINSON, JR., et al.,  
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 10 C 6514 — John J. Tharp, Jr., Judge. 
                      ____________________ 

     ARGUED APRIL 22, 2013 — DECIDED AUGUST 16, 2013 
                 ____________________ 

   Before WOOD, TINDER, and HAMILTON, Circuit Judges. 
    WOOD, Circuit Judge. This is a shareholder derivative suit 
arising  out  of  the  protracted,  and  ultimately  unsuccessful, 
efforts  of  Baxter  International,  Inc.,  to  fix  various  problems 
with  a  medical  device  called  the  Colleague  Infusion  Pump. 
Westmoreland  County  Employee  Retirement  System 
(Westmoreland)  alleges  that  Baxter’s  directors  and  officers 
breached  their  fiduciary  duties  by  “consciously 
2                                                     No. 12‐3342 

disregard[ing]  their  responsibility  to  bring  Baxter  into 
compliance with [a 2006] Consent Decree and related health 
and safety  laws.”  This breach,  it contends, caused Baxter to 
lose more than $550 million after an FDA‐mandated recall of 
the  Colleague  Infusion  Pumps  in  2010.  Westmoreland’s 
problem is that it did not first ask Baxter’s board of directors 
to pursue the claims it advances here; it alleges that it should 
be excused from the demand requirement because of futility. 
The  district  court  concluded  that  Westmoreland  failed 
adequately to plead demand futility, as required by Federal 
Rule of Civil Procedure 23.1(b)(3) and Delaware substantive 
law,  and  solely  on  that  basis  dismissed  the  complaint.  We 
reverse.  
                                 I
    We  draw  the  following  facts  from  Westmoreland’s 
amended  complaint.  In  doing  so,  we  bear  in  mind  the  fact 
that  the  adequacy  of  its  pleadings  is  measured  by  federal 
law—in  particular,  Rule  23.1.  See  Kamen  v.  Kemper  Financial 
Servs., Inc., 500 U.S. 90, 96 (1991); 7C CHARLES ALAN WRIGHT, 
ARTHUR  R.  MILLER  &  MARY  KAY  KANE,  FEDERAL  PRACTICE 
AND  PROCEDURE §§ 1831, 1836 (3d ed. 2007). The function of 
the  demand  futility  doctrine,  however,  is  a  matter  of 
substance,  not  procedure.  Kamen,  500  U.S.  at  96.  Thus,  for 
instance,  although  federal  law  governs  the  degree  of  detail 
that the plaintiff must furnish when it gives its “reasons for 
not obtaining the  action or not  making the effort,” see Rule 
23.1(b)(3)(B), state law will determine whether those reasons 
are sufficient.  
    In  the  mid‐1990s,  Baxter  began  manufacturing  and 
selling  a  product  called  the  Colleague  Infusion  Pump  (the 
Pump),  an  electronic  medical  device  used  to  deliver 
No. 12‐3342                                                          3

intravenous  fluids  to  patients.  The  Food  and  Drug 
Administration  (FDA)  closely  regulates  the  medical  device 
industry and requires that companies comply with “current 
good  manufacturing  practices”  and  “quality  system 
regulations,”  see  21  C.F.R.  Part  820,  when  manufacturing 
such  medical  devices.  Between  1999  and  2005,  the  Pumps 
were already suffering from a range of defects, some relating 
to  the  manufacturing  process  and  others  to  flaws  in  the 
machinery.  The  FDA  discovered  some  of  these  problems 
during  its  inspections  of  Baxter’s  facilities.  The  agency  sent 
Baxter a series of warning letters in which it detailed Baxter’s 
failure  to  bring  its  manufacturing  process  into  compliance 
with  quality‐control  standards,  but  Baxter’s  response  was 
not  satisfactory.  In  October  2005,  the  FDA  took  the  drastic 
step  of filing a  complaint in federal court seeking forfeiture 
of all Baxter‐owned Colleague Infusion Pumps. 
     On  June  29,  2006,  the  FDA  and  Baxter  entered  into  a 
Consent Decree of Condemnation and Permanent Injunction 
(Consent  Decree),  which  the  court  approved.  Baxter  agreed 
to  stop  manufacturing  and  distributing  all  models  of  the 
Pump within the United States, and it committed to bringing 
the  approximately  200,000  Pumps  already  in  the  hands  of 
health care professionals “into compliance with the [Federal 
Food,  Drug,  and  Cosmetic]  Act,  its  implementing 
regulations,  and  this  decree.”  The  Consent  Decree  did  not 
set a deadline for Baxter to complete these remedial efforts, 
but  it  required  Baxter  to  develop  and  implement  a 
Comprehensive  Action  Plan  within  a  matter  of  weeks.  If  at 
any time the FDA determined that Baxter “failed to comply 
with any provision of [the] decree, or … violated the Act or 
its  regulations,  or  that  additional  corrective  actions  [were] 
necessary  to  achieve  compliance[,]”  the  Consent  Decree 
4                                                     No. 12‐3342 

authorized the Agency to take “any … corrective actions [it] 
deem[ed]  necessary,”  including  ordering  a  recall  of  the 
Pumps at Baxter’s sole expense.     
    Over  the  next  several  years,  Baxter  devoted  significant 
attention  and  resources  to  the  task  of  fixing  the  Pumps. 
Company  records  show  that  the  full  board  of  directors 
discussed  the  Pumps  at  least  28  times  between  2006  and 
2010,  while  Baxter’s  Audit  and  Public  Policy  Committees 
reviewed  Pump‐related  matters  at  least  19  and  13  times, 
respectively. During these meetings, Baxter’s directors were 
regularly  apprised  of  “ongoing  dialogue  with  the  [FDA]” 
and “recent meeting[s] [with Agency officials] … concerning 
proposed  remediation  plans.”  The  company  also  expended 
considerable resources on its remedial efforts, at least at first. 
From  2005  to  2007,  it  recorded  charges  and  other  costs 
totaling $185 million related to fixing the Pumps and another 
medical  device  that  was  subject  to  the  Consent  Decree. 
During  the  first  three  quarters  of  2008,  Baxter  recorded 
another  $125  million  in  charges  related  to  the  Pumps. But 
this  spending  tapered  off:  in  the  fourth  quarter  of  2008, 
Baxter did not record any charges related to the Pumps, and 
in 2009, the company spent a relatively modest $27 million. 
Westmoreland’s  complaint  does  not  indicate  how  much,  if 
any, Baxter spent in the first part of 2010. 
   Despite these efforts, problems with the Pumps persisted, 
and FDA officials grew increasingly frustrated with Baxter’s 
unsuccessful  remedial  efforts.  According  to  FDA  enforce‐
ment  officials,  whose  declarations  Westmoreland  has  sub‐
mitted along with its Complaint:
       the FDA consistently and repeatedly informed 
       Baxter,  during  face‐to‐face  meetings,  on  con‐
No. 12‐3342                                                           5

       ference calls, and in writing, that its Colleague 
       remediation  efforts  were  insufficient  and  that 
       Baxter’s timeline for remediating the Colleague 
       was unacceptable because the Colleague, at all 
       times,  remained  a  violative  device  that  posed 
       significant  and  potentially  deadly  health  risks 
       to  patients  receiving  treatment  using  the  Col‐
       league pump in the United States.
Because each new “fix” that Baxter devised “creat[ed] addi‐
tional, significant problems with the Colleague pumps” (e.g., 
battery  and  display  failures,  and  diagnostic,  software,  and 
registry errors) the FDA informed Baxter at a November 25, 
2008 meeting that Baxter would be required to submit clini‐
cal  data  to  the  FDA  as  part  of  its  next  “510(k)  submission.” 
This  filing  was  a  critical  part  of  the  remedial  process,  but 
from  late  2008  through  early  2010,  Baxter  failed  to  generate 
clinical data (or even take preliminary steps necessary to set 
up such clinical trials) as instructed. The company also “con‐
tinued to experience numerous internal quality deficiencies,” 
in violation of 21 C.F.R. Part 820. Officials warned that these 
shortcomings would undermine the Agency’s confidence “in 
Baxter’s processes for collection, verification, and validation 
of  data  submitted  in  a  510(k).”  Throughout  2009,  the  FDA 
repeatedly informed Baxter that its “timeline for complying 
with  the  Consent  Decree  was  unsatisfactory.”  By  late  that 
year, it became “clear within the FDA that Baxter had failed 
to  take  the  appropriate  and  timely  corrective  actions  to  re‐
mediate the violative Colleague pumps … or to improve [its] 
quality  systems  to  a  level  that  would  comply  with  the  … 
Consent Decree.”   
6                                                        No. 12‐3342 

    As  these  events  were  proceeding  behind  the  scenes, 
company  officials  told  investors  that  Baxter  was  “moving 
down a path where we [are] hopeful that we can launch our 
next  generation  platform”  (a  new  device  called  the  Sigma 
Pump) “in the not‐too‐distant future.” On a September 2009 
conference call, Baxter’s CEO explained to investors that the 
Colleague Infusion Pump was an “old device” that lacked “a 
lot  of  the  technology  that’s  represented  in  many  of  the 
[newer] devices.” Although remedial efforts would continue, 
he  said,  the  time  was  coming  when  Baxter  would  “reassess 
where  we allocate our promotional focus in our resources.” 
On April 8, 2010, Baxter submitted a revised timeline for its 
response to the Pump’s problems to the  FDA. According to 
the  new  schedule,  Baxter  would  begin  the  latest  round  of 
corrections  in  May  2012;  the  company  anticipated 
completing these repairs in 2013. 
    The  FDA  found  this  proposal  unacceptable  and  ended 
the  languishing  remedial  effort.  Invoking  its  power  under 
the  2006  Consent  Decree,  it  ordered  Baxter  to  recall  and 
destroy  all  Colleague  Infusion  Pumps  then  in  use  in  the 
United  States;  to  reimburse  customers  for  the  value  of  the 
recalled device; and to assist in finding replacement devices 
for these customers. This was the first time the FDA had ever 
ordered  a  medical  device  company  to  pay  a  refund  to 
customers. Baxter’s stock price fell by more than 5% after the 
announcement,  and  the  company  later  recorded  a  pre‐tax 
charge  of  $588  million  to  account  for  the  estimated  costs  of 
the recall. 
   At  that  point,  Westmoreland  brought  this  shareholder 
derivative  action  on  behalf  of  Baxter  against  thirteen 
“Director Defendants,” including CEO and Chairman of the 
No. 12‐3342                                                        7

Board Robert L. Parkinson, Jr., and five non‐director “Officer 
Defendants,” alleging breach of fiduciary duty in connection 
with the Colleague Infusion Pump remedial effort. Although 
the  complaint  recites  the  entire  troubled  history  of  the 
Pump, the relevant period for Westmoreland’s claims is late 
2008  through  May  3,  2010,  which  is  when  the  defendants 
allegedly  “consciously  disregarded  their  responsibility  to 
bring  Baxter  into  compliance  with  the  Consent  Decree  and 
related  health  and  safety  laws.”  All  of  the  Director 
Defendants  were  on  Baxter’s  board  during  this  period,  and 
at the time Westmoreland  filed its complaint, these thirteen 
people  continued  to  comprise  the  entirety  of  the  board. 
Westmoreland’s  complaint  also  alleges  wrongdoing  in 
connection  with  several  unrelated  matters,  but  these  claims 
are no longer part of this controversy. 
     Westmoreland did not file a pre‐suit demand with Baxter 
asking  the  directors  to  initiate  this  action  (against 
themselves) on the corporation’s behalf. It skipped this step 
because, it contends, such a demand would have been futile. 
Citing  Federal  Rule  of  Civil  Procedure  23.1(b)(3),  the 
defendants  filed  a  motion  to  dismiss,  arguing  that 
Westmoreland  had  not  “alleged  with  particularity  facts 
sufficient  to  excuse  demand  under  Delaware  law.”  The 
district  court  granted  the  motion.  Applying  the  demand 
futility test announced in Aronson v. Lewis, 473 A.2d 805 (Del. 
1984), the court concluded that Westmoreland failed to meet 
its burden of showing that demand would have been futile, 
because  Westmoreland  failed  to  allege  facts  that  would 
create a reasonable doubt (1) that “the board is disinterested 
in  the  lawsuit”  or  (2)  that  “the  challenged  transaction  was 
otherwise  the  product  of  a  valid  exercise  of  business 
judgment.”  This appeal follows.       
8                                                          No. 12‐3342 

                                   II
     We review de novo the district court’s determination that 
Westmoreland’s  allegations  failed  to  meet  the  requirements 
of Rule 23.1 and thus that its action had to be dismissed. In re 
Abbott  Laboratories  Derivative  Shareholders  Litigation,  325  F.3d 
795, 803 (7th Cir. 2003). The defendants maintain that Abbott 
Labs “did not adopt and apply a de novo standard of review” 
because there (id. at 803) we cited an earlier demand futility 
case,  Starrels  v.  First  National  Bank  of  Chicago,  870  F.2d  1168 
(7th  Cir.  1989),  in  which  we  applied  an  abuse‐of‐discretion 
standard.  See  also  Petition  for  Writ  of  Certiorari  at  17  n.4, 
UBS  Financial  Serv.  Inc.  of  Puerto  Rico,  et  al.,  v.  Unión  de 
Empleados de Muelles de Puerto Rico PRSSA Welfare Plan, et al., 
2013  WL  1400213  (No.  12‐1208)  (question  presented  is 
whether  the  First  Circuit  erred  by  reviewing  a  Rule  23.1 
determination de novo rather than for abuse of discretion, as 
allegedly done in other circuits), cert. granted, 133 S. Ct. 2857 
(June  24,  2013).  The  UBS  petition,  however,  overreads  our 
Abbott  Labs  decision  insofar  as  it  assumes  that  we  were 
reviewing for abuse of discretion. It relies on our citation of 
Starrels,  but  we  referred  to  Starrels  only  for  the 
uncontroversial  proposition  that  appellate  review  generally 
is  deferential  “except  on  questions  of  law,”  Abbott  Labs,  325 
F.3d at 803. Our holding in Abbott Labs rested on our analysis 
of  the  law,  for  which,  we  noted,  “[a]ppellate  review  is 
plenary.”  Id.  at  803.  We  considered  holding  this  case  for 
UBS,  but  we  have  concluded  that  in  this  instance  the 
standard  of  review  is  not  outcome‐determinative:  whether 
the Supreme Court endorses the de novo standard or  abuse‐
of‐discretion, we would conclude that it was error to dismiss 
Westmoreland’s complaint. 
No. 12‐3342                                                         9

    Federal  Rule  of  Civil  Procedure  23.1  requires  a  plaintiff 
bringing  a  shareholder  derivative  action  to  state  with 
particularity “any effort by the plaintiff to obtain the desired 
action  from  the  directors  or  comparable  authority  [and]  the 
reasons for … not making the effort.” Whether the content of 
the  statement  suffices  to  permit  the  shareholder  to  proceed 
with  the  litigation,  however,  depends  on  state  substantive 
law. Robert F. Booth Trust v. Crowley, 687 F.3d 314, 316‐17 (7th 
Cir. 2012) (citing Kamen, supra). In our case, because Baxter is 
incorporated  in  Delaware,  Delaware  law  determines 
whether Westmoreland may litigate derivatively on Baxter’s 
behalf. Id.  
    Under that law, plaintiffs like Westmoreland must make 
a  pre‐suit  demand  of  the  board  of  directors,  unless  “under 
the particularized facts alleged, a reasonable doubt is created 
that: (1) the directors are disinterested and independent [or] 
(2) the challenged transaction was otherwise the product of a 
valid  exercise  of  business  judgment.”  Aronson,  473  A.2d  at 
814.  The  test  is  “in  the  disjunctive[:]  if  either  prong  is 
satisfied, demand is excused.” Brehm v. Eisner, 746 A.2d 244, 
256  (Del.  2000).  Before  the  district  court,  Westmoreland 
argued both that a majority of the current directors are “not 
disinterested”  and  that  the  challenged  conduct  was  not  a 
valid  exercise  of  “business  judgment”;  in  this  court, 
Westmoreland appears to focus only on the second branch of 
the  test.  It  urges  that  a  finding  of  demand  futility  is 
compelled by our decision in Abbott Labs. 325 F.3d at 807‐09 
(holding that although plaintiffs failed to plead specific facts 
casting  doubt  on  disinterestedness  and  independence,  they 
succeeded  in  creating  reasonable  doubt  that  the  challenged 
conduct was the product of valid business judgment).   
10                                                        No. 12‐3342 

    The  business  judgment  rule  establishes  “a  presumption 
that  in  making  a  business  decision  the  directors  of  a 
corporation acted on an informed basis, in good faith and in 
the  honest  belief  that  the  action  taken  was  in  the  best 
interests of the company.” Gantler v. Stephens, 965 A.2d 695, 
705  (Del.  2009)  (quoting  Aronson,  473  A.2d  at  812).  This 
standard  is  “an  acknowledgement  of  the  managerial 
prerogatives  of  Delaware  directors,”  id.  at  812,  and  the 
parties  do  not  dispute  that  directors  ordinarily  enjoy  wide 
latitude  in  managing  a  corporation’s  affairs.  See  In  re 
Caremark  Intern.  Inc.  Derivative  Litigation,  698  A.2d  959,  967 
(Del.  1996)  (emphasizing  that  “wrong”  or  “stupid”  board 
decisions  generally  “provide[]  no  ground  for  director 
liability”). 
    But  there  are  important  limits  to  directors’  insulation 
from  personal  liability.  If  a  director  breaches  the  fiduciary 
duty  of  loyalty—which  requires  “conduct  that  is 
qualitatively  different  from,  and  more  culpable  than,  the 
conduct  giving  rise  to  a  violation  of  the  fiduciary  duty  of 
care  (i.e.,  gross  negligence)”—the  business  judgment  rule 
affords no protection. Stone v. Ritter, 911 A.2d 362, 367 (Del. 
2006).  The  fiduciary  duty  of  loyalty  “is  not  limited  to  cases 
involving a financial or other cognizable fiduciary conflict of 
interest,”  but  also  “encompasses  cases  where  the  fiduciary 
fails to act in good faith.” Id. at 370. Where “directors fail to 
act in the face of a known duty to act, thereby demonstrating 
a  conscious  disregard  for  their  responsibilities,  they  breach 
their  duty  of  loyalty  by  failing  to  discharge  that  fiduciary 
obligation in good faith.” Id. Or, put slightly differently, “the 
intentional dereliction of duty or the conscious disregard for 
one’s  responsibilities  [constitutes]  bad  faith  conduct,  which 
results in a breach of the duty of loyalty.” McPadden v. Sidhu, 
No. 12‐3342                                                        11

964  A.2d  1262,  1274  (Del.  Ch.  2008);  see  also  In  re  Massey 
Energy Co., C.A. No. 5430‐VCS, 2011 WL 2176479, at *20 (Del. 
Ch. May 31, 2011) (“[A] fiduciary of a Delaware corporation 
cannot  be  loyal  to  a  Delaware  corporation  by  knowingly 
causing it to seek profit by violating the law.”). 
     In  this  case,  the  question  of  demand  futility  hinges  on 
whether  the  defendants’  actions  (or,  more  accurately,  the 
defendants’  considered  inactions)  amount  to  “bad  faith” 
under  Delaware  law.  See  Aronson,  473  A.2d  at  813  (“[A] 
conscious decision to refrain from acting may nonetheless be 
a  valid  exercise  of  business  judgment  and  enjoy  the 
protections  of  the  rule.”).  If  Westmoreland  has  pleaded 
enough to show with the necessary particularity how (in its 
view)  the  defendants  acted  in  “bad  faith,”  such  that  they 
breached their duty of loyalty to Baxter, the alleged conduct 
would fall into the narrow range of activity that falls outside 
the  scope  of  the  business  judgment  rule.  Westmoreland 
would  then  be  permitted  to  proceed  with  this  suit,  because 
Delaware  law  excuses  failure  to  make  a  pre‐suit  demand 
when a reasonable doubt exists that the challenged conduct 
was “the product of a valid exercise of business judgment.” 
Id.  at  814.  In  this  connection,  it  is  worth  emphasizing  that 
“[t]he  totality  of  the  complaint’s  allegations  need  only 
support  a  reasonable  doubt  of  business  judgment  protection, 
not  ‘a  judicial  finding  that  the  directors’  actions  are  not 
protected  by  the  business  judgment  rule.’”  Abbott  Labs,  325 
F.3d at 809 (quoting Grobow v. Perot, 539 A.2d 180, 186 (Del. 
1988)).    
                                 III
  So let us take a closer look at Westmoreland’s allegations. 
While  acknowledging  that  Baxter  officials  expended 
12                                                      No. 12‐3342 

considerable  company  resources  in  an  effort  to  fix  the 
Pumps in 2006, 2007, and part of 2008, Westmoreland argues 
that  company  officials  improperly  “threw  in  the  towel”  by 
November  2008.  Despite  repeated  warnings  from  the  FDA 
that  Baxter’s  remedial  efforts  were  insufficient—warnings 
that  were  directly  communicated  to  CEO  Parkinson  and 
passed  along  to  the  board  of  directors—the  board  took  no 
action  to  ensure  the  company’s  timely  compliance  with  the 
law,  choosing  instead  to  work  on  the  new  Sigma  Pump 
despite  its  legal  obligations  regarding  the  old  Colleague 
Infusion  Pumps.  This  conscious  disregard  of  Baxter’s 
responsibilities  under  the  Consent  Decree  and  FDA 
regulations, Westmoreland continues, jeopardized the health 
of  thousands  of  patients  who  relied  on  Colleague  Infusion 
Pumps  for  their  medical  treatment  and  ultimately  exposed 
Baxter  shareholders  to  significant  financial  losses. 
Westmoreland  argues  that  the  directors’  obstinacy  “in  the 
face  of  a  clear  mandate  from  the  FDA  to  do  more  falls 
squarely  into  the  category  of  behavior  that  is  so  facially 
egregious that, at the pleading stage, it creates a reasonable 
inference of bad faith and excuses demand.”          
    The  wrongdoing  alleged  in  this  case  bears  strong 
similarities to that challenged in Abbott Labs, where this court 
held  that  a  board  of  director’s  failure  to  rectify  ongoing 
violations  of  FDA  regulations  could  constitute  bad  faith 
excusing  demand.  There,  the  shareholders  filed  suit  against 
Abbott  Labs’  directors,  alleging  breach  of  fiduciary  duty 
following  a  costly  recall  of  adulterated  diagnostic  test  kits 
manufactured by the company. According to the complaint, 
FDA  officials  conducted  thirteen  inspections  of  the 
company’s  manufacturing  facilities  over  a  six‐year  period, 
during which Agency officials repeatedly identified “current 
No. 12‐3342                                                        13

good  manufacturing  practice”  and  “quality  system 
regulation”  shortcomings,  see  21  C.F.R.  Part  820,  the  same 
regulations at issue here. 325 F.3d at 799. FDA officials sent 
several “Warning Letters” over this period formally advising 
certain company officials of this noncompliance. Id. For two 
and  a  half  years,  the  FDA  and  company  officials  worked 
together  closely  under  a  “comprehensive  Voluntary 
Compliance Plan,” but eventually the FDA “clos[ed] out the 
Compliance  Plan”  in  the  face  of  continued  “deviations”  by 
Abbott  Labs  from  the  regulations.  Id.  at  800.  Six  months 
later,  the  FDA  filed  suit,  which  the  parties  promptly 
resolved  through  a  consent  decree.  The  agreement  barred 
Abbott  Labs  from  manufacturing  certain  devices  until 
independent  experts  and  FDA  inspectors  certified  that  its 
facilities were in compliance with FDA regulations; required 
the company to withdraw certain products from the market; 
and obliged Abbott Labs to pay a $100 million civil fine. Id. 
at 801. 
     We concluded that these allegations created a reasonable 
doubt that the directors’ actions fell outside the protection of 
the  business  judgment  rule.  Id.  at  809.  The  directors  “knew 
of the violations of law, took no steps in an effort to prevent 
or  remedy  the  situation,  and  that  failure  to  take  any  action 
for such an inordinate amount of time resulted in substantial 
corporate  losses.”  Id. Emphasizing  the  “magnitude  and 
duration  of  the  alleged  wrongdoing,”  coupled  with 
significant  evidence  that  the  directors  were  “on  notice” 
regarding  the  “current  good  manufacturing  practices” 
violations,  we  concluded  that  there  was  a  reasonable 
possibility of bad faith. Although we implied in Abbott Labs 
that “gross negligence” would establish a breach of the duty 
of  loyalty  under  Delaware  law—a  standard  that  Delaware 
14                                                                   No. 12‐3342 

courts  have  since  refined—our  reasoning  was  largely 
consistent  with  subsequent  Delaware  cases  holding  that 
when “directors fail to act in the face of a known duty to act, 
thereby  demonstrating  a  conscious  disregard  for  their 
responsibilities, they breach their duty of loyalty.” Stone, 911 
A.2d  at  367,  370.  We  thus  found  that  the  pleadings  were 
sufficient  and  that  they  alleged  sufficient  facts  to  excuse 
Abbott  Labs’  shareholders  failure  to  make  a  pre‐suit 
demand.    
      In  some  ways,  the  arguments  for  “bad  faith,”  and  thus 
for  demand  futility,  are  even  stronger  here.  Abbott  Labs  did 
not  involve  any  affirmative  obligations  imposed  on  the 
board  of  directors  by  virtue  of  a  consent  decree;  there  the 
directors faced potential personal liability simply for failure 
to  rectify  ongoing  and  known  noncompliance  with  FDA 
quality‐standards  regulations.  Westmoreland’s  complaint 
alleges  not  only  that  Baxter’s  directors  consciously  flouted 
the  same  FDA  regulations,  but  also  that  the  directors 
knowingly steered Baxter on a course that was all but certain 
to  prompt  the  FDA  to  take  enforcement  action  under  the 
2006  Consent  Decree.1  And  in  Abbott  Labs,  we  had  to  infer 
                                                 
1  When the FDA acted, it invoked its power under Paragraph 15 of the 
Consent Decree, which reads as follows in pertinent part: “If, at any time 
after this decree has been entered, FDA determines, based on the results 
of an inspection, sample analysis, a report or data prepared or submitted 
by Defendants, the Expert, or the Auditor pursuant to this decree, or any 
other  information,  that  Defendants  have  failed  to  comply  with  any 
provision  of  this  decree,  or  have  violated  the  Act  or  its  regulations,  or 
that  additional  corrective  actions  are  necessary  to  achieve  compliance 
with this decree or the Act, FDA may, as and when it deems necessary, 
order  Defendants  in  writing  to  take  appropriate  actions  with  respect  to 
the Infusion Pumps or components thereof located in or to be distributed 
(continued…) 
No. 12‐3342                                                                    15

that  the  board  was  kept  informed  about  the  company’s 
discussions  with  the  FDA  based  on  the  responsibility  of 
leading company officials to share such information with the 
full board. See 325 F.3d at 802, 809. Here, no such inference is 
necessary,  since  the  complaint  alleges  particularized  facts 
(e.g.,  meeting  dates  and  minutes)  indicating  that  the 
directors  were  intimately  involved  in  overseeing  the 
remedial effort.  
    Despite  these  similarities,  the  district  court  thought  Ab‐
bott  Labs  was  distinguishable:  it  wrote  that  “Baxter’s  board 
acted,  devoting  substantial  resources  and  attention  over  a 
prolonged  period  of  time  …  to  remediate  the  Colleague 
Pump problems,” whereas in Abbott Labs the directors failed 
“to  take  any  action  concerning  the  problems  over  a  six‐year 
period.”  (Emphasis  in  original).  Perhaps  the  problems  with 
the  Pumps  were  simply  unfixable,  it  speculated,  since 
Westmoreland’s  complaint  did  not  specify  “what  the 
[d]efendants  could  or  should  have  done  differently.”  The 
district  court  concluded  that  Westmoreland’s  allegations 
that  the  remedial  efforts  were  “minimal”  and  “deeply 
flawed”  would  establish  at  most  that  the  directors  “made 
poor decisions,” but that they provided “no basis to believe 
that [the directors] were acting in bad faith.” 

                                                 
in the United States, including but not limited to, the following: [C]ease 
the  manufacture,  processing,  …  and  interstate  distribution  of  any  or  all 
the  Infusion  Pumps  or  components  thereof[;]  Recall  …  adulterated  or 
misbranded  Infusion  Pumps  …;  and/or  …  Take  any  other  corrective 
action(s) as FDA, in its discretion, deems necessary to protect the public 
health  or  to  bring  Defendants  into  compliance  with  the  Act,  its 
implementing regulations, and this decree.”
16                                                    No. 12‐3342 

    There are at least three problems with this analysis. First, 
Westmoreland does not challenge the directors’ actions from 
2006  to  2008,  when  Baxter  was  devoting  considerable 
resources  to  fixing  the  Pumps.  Rather,  Westmoreland 
contends  that  the  directors  breached  their  duty  of  loyalty 
when they made a conscious decision to halt these efforts in 
late 2008, despite clear and specific guidance from the FDA 
that  additional  action  from  Baxter  was  needed  to  bring  the 
company  into  compliance  with  FDA  regulations  and  the 
terms  of  the  Consent  Decree.  In  November  2008, 
Westmoreland  alleges,  the  FDA  informed  Baxter  that  it 
needed  to  design  and  perform  clinical  trials  in  order 
properly  to  remedy  the  Colleague  Infusion  Pumps,  but  the 
company  declined  to  do  so.  Instead,  Westmoreland  asserts, 
that  was  when  it  dramatically  cut  the  amount  it  was 
spending  on  the  remedial  efforts.  Baxter’s  earlier  measures, 
however  laudable,  do  not  negate  the  possibility  that  its 
directors acted in bad faith during this later period.
    Second, the district court incorrectly paints Abbott Labs as 
a  case  involving  directors  who  took  literally  no  action 
whatsoever  in  seeking  to  fix  an  adulterated  product. 
Although it is true that we faulted Abbott Labs’ directors for 
not “tak[ing] any action,” that statement did not stand alone 
and  cannot  be  taken  literally.  We  also  recognized  that  the 
company  was  party  to  a  “comprehensive  Voluntary 
Compliance Plan” with the FDA for almost half of the period 
of alleged wrongdoing. 325 F.3d at 809. The FDA eventually 
grew  frustrated  with  Abbott  Labs  and  “clos[ed]  out”  the 
Plan,  but  it  acknowledged  “Abbott  Laboratories’  efforts  to 
meet all of the Compliance Plan commitments.” Id.; see also 
id. at 802 (noting board of directors held 31 meetings during 
relevant  period,  during  which  directors  presumably 
No. 12‐3342                                                         17

discussed  FDA  compliance  issues).  The  gravamen  of  the 
shareholder’s complaint was not that Abbott Labs’ directors 
did  nothing,  but  rather  that  the  defendants  “knew  of  the 
continuing  pattern  of  noncompliance  with  FDA  regulations 
… and yet ignored repeated red flags raised by the FDA … 
and  chose  not  to  bring  a  prompt  halt  to  the  improper 
conduct  causing  the  noncompliance,”  thus  incurring  severe 
penalties  for  the  corporation.  Id.  at  802.  We  held  that  these 
allegations  raised  a  sufficient  possibility  of  bad  faith  to 
excuse  demand.  To  the  extent  there  are  differences  in  the 
(similarly  ineffectual)  actions  of  Baxter’s  directors  as 
portrayed  in  Westmoreland’s  complaint,  they  are  small 
differences of degree, not kind.  
   Finally,  the  district  court’s  focus  on  other  hypothetical 
explanations for the defendants’ conduct improperly ignores 
the rule that “any inferences reasonably drawn from the fac‐
tual allegations of the complaint must be viewed in the light 
most favorable to the plaintiffs.” Abbott Labs, 325 F.3d at 803. 
Indeed,  as  in  a  recent  Delaware  Court  of  Chancery  case 
(where the court rejected a comparable Chancery Court Rule 
23.1 motion to dismiss), it is altogether possible:  
   that  the  directors  received  advice  from  sophisticated 
   counsel … , understood where the boundary lay, and 
   approved a business plan and management initiatives 
   in  the  good  faith  belief  that  [the  company]  was  re‐
   maining within the bounds of the law, although per‐
   haps close to the edge … . If this scenario proves true, 
   then  [although  demand  was  excused,]  the  directors 
   will not have acted in bad faith and will not be liable 
   to [the company] for any harm it suffered.     
18                                                        No. 12‐3342 

La.  Mun.  Police  Empls.’  Ret.  Sys.  v.  Pyott,  46  A.3d  313,  356 
(Del. Ch. 2012), reversed on other grounds, ‐‐‐ A.3d ‐‐‐, 2013 
WL 1364695 (Del. Apr. 4, 2013) (trial court should have given 
full  faith  and  credit  to  California  judgment).  On  the  other 
hand,  as  Westmoreland  suggests,  it  could  be  that  the  direc‐
tors  diverted  critical  resources  to speed the development of 
the  new  Sigma  pump,  cynically  gambling  that  this  next‐
generation  device  could  establish  a  market  foothold,  and 
that Colleague Infusion Pumps already in use would become 
obsolete before the FDA spotted Baxter’s abandonment of its 
earlier efforts.  
    At  the  pleading  stage,  without  the  benefit  of  discovery, 
there is no way to “determine what actually happened.” Id. 
This  uncertainty  is  an  unavoidable  consequence  of 
Delaware’s  demand  futility  rule.  See  Starrels,  870  F.2d  at 
1175‐76  (Easterbrook,  J.,  concurring)  (“A  final  oddment  in 
the  Aronson  approach  [is  that  it  requires]  bobtailed 
adjudication,  without  evidence.  If  facts  suggesting  [a 
reasonable  doubt]  that  the  business  judgment  rule  will  not 
prevent recovery have come to light, the investor may plead 
them  and  litigate  further,  setting  the  stage  for  still  another 
decision  about  the  scope  of  the  business  judgment  rule.”). 
The important  point is  that Delaware’s  demand  futility law 
does  not  require  Westmoreland  to  “plead  particularized 
facts sufficient to sustain ‘a judicial finding[,]’ … [n]or must 
[the  complaint]  demonstrate  a  reasonable  probability  of 
success.”  Pyott,  46  A.3d  at  256.  The  proper  inquiry  is 
whether  Westmoreland  has  made  a  sufficient  “threshold 
showing,  through  the  allegation  of  particularized  facts,  that 
[its] claims have some merit,” Rales v. Blasband, 634 A.3d 927, 
934 (Del. 1993). We conclude that Westmoreland’s complaint 
meets that standard.   
No. 12‐3342                                                          19

                                  IV 
     The  development  and  manufacture  of  complex  medical 
devices and pharmaceuticals is a risky business. Nothing we 
have  said  should  be  taken  as  a  suggestion  that  officers  and 
directors  in  these  industries  forfeit  the  protection  of  the 
business judgment rule simply because some initiatives fail. 
We hold instead that Westmoreland’s complaint has cleared 
a  significant  hurdle.  Delaware  law  is  clear  that  “where  the 
fiduciary intentionally fails to act in the face of a known duty 
to  act,  demonstrating  a  conscious  disregard  for  his  duties,” 
such conduct establishes a failure to act in good faith. Stone, 
911  A.2d  at  369  (quoting  In  re  Walt  Disney  Co.  Deriv.  Litig., 
906 A.2d 27, 67 (Del. 2006)); see also In re Massey Energy Co., 
at  *20  (“Delaware  law  does  not  charter  law  breakers.”). 
Because  the  particularized  facts  that  Westmoreland  has 
furnished  cast  a  reasonable  doubt  that  the  defendants’ 
conduct  was  the  product  of  a  valid  exercise  of  business 
judgment, Aronson 473 A.2d at 814, we REVERSE and REMAND 
for further proceedings.